Citation Nr: 1417283	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-23 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for acromegaly, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record and has been reviewed.  The record reflects that the issue on appeal was explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claim, and that efforts were taken to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In April 2011 the Board remanded the Veteran's claim, in pertinent part, for further development.  The claim has since returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the April 2011 remand directives and the claim is, accordingly, ready for adjudication.  


FINDING OF FACT

Acromegaly is not shown by competent medical evidence of record to be etiologically related to a disease, injury, or event in service, to include as a result of herbicide exposure.



CONCLUSION OF LAW

The criteria for service connection for acromegaly, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence provided in June 2008.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's available service treatment records and VA and private medical records are in the file.  The Veteran underwent a VA examination in conjunction with his claim in April 2011.  The Board finds the opinions provided adequately addressed the April 2011 remand directives.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Legal Criteria

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. § 3.303 (2013).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Brain tumors and malignant tumors are chronic diseases for presumptive service connection purposes.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); 72 Fed. Reg. 32395-32399 (2007); 75 Fed. Reg. 32540-32553 (2010).

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has found that in adjudicating a claim the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

III. Analysis

The Veteran has been provided diagnoses of acromegaly and pituitary adenoma.  Records show the pituitary adenoma was demonstrated upon magnetic resonance imaging in December 2006.

The Veteran maintains that his current disability is related to in-service exposure to herbicides.  During the February 2011 hearing, the Veteran stated that he "probably had this when I went in [the service] and nobody knew about it.  But I believe that the Agent Orange caused this to flare, and to do what it has to my body...I believe that in my heart that Agent Orange caused this to accelerate..."  As indicated, the record reflects that the Veteran had active duty from June 1969 to June 1972, with service in the Republic of Vietnam.  As such, in-service exposure to herbicides is conceded.  During the hearing, the Veteran's spouse stated that they "didn't suspect the connection with Agent Orange until...we started going to the VA hospital...and we started in the waiting room meeting numerous Vietnam Vets with this condition."  

There is no evidence of a brain tumor or a malignant tumor within one year of the Veteran's discharge from active service.  Although exposure to herbicides during service is conceded, the Board notes that the Veteran's current disability, acromegaly, is not a disability which is recognized by the Secretary as warranting a presumption of service connection.  38 C.F.R. § 3.309.  While the Board acknowledges the contention that the Veteran and his spouse had met other Vietnam veterans with this condition, as previously noted, presumptive service connection is only available for the enumerated disabilities in 38 C.F.R. § 3.309.  Accordingly, service connection is not warranted on a presumptive basis and will be addressed on a direct basis. 

The Board further finds that service connection for acromegaly is not warranted on a direct basis.  In this regard, the Veteran's service treatment records, to include his June 1972 separation examination report, show no complaints, diagnoses, or treatment for acromegaly or a pituitary adenoma.  The Veteran's post-service treatment records show that he was first treated for acromegaly in December 2006 when magnetic resonance imaging scans revealed that he had a pituitary macroadenoma.  As such, a 34 year period elapsed from the Veteran's service discharge until his eventual diagnosis. 

During a VA examination for endocrine diseases in April 2011, the Veteran contended that he had surgery on his lower jaw while in service in 1971.  Such is verified in his service treatment records which show treatment for "mandibular prognathic situation."  However, after taking a medical history and reviewing the Veteran's claims file, the VA examiner found that the Veteran's "pituitary tumor did not preexist the military service and in fact had its onset after the Veteran left active duty."  The rationale was that during the Veteran's oral surgery in 1971, "there is no diagnosis or evaluation to indicate that the acromegaly was present."  Additionally, the absence of findings consistent with acromegaly on the Veteran's separation examination, including abnormalities of the head, face, neck, scalp, or endocrine system, tends to weigh against the Veteran's claim.  The examiner noted that there was 35 years between the Veteran's oral surgery in service and the discovery of the pituitary adenoma which was growth hormone secreting.  While noting that "acromegaly is often insidious in its onset," the examiner stated that the "interval from onset of symptoms until diagnosis is about 12 years."  The Veteran was diagnosed at age 55, so "even taking into consideration that the Veteran may have had the acromegaly for 20 years prior to diagnosis, this would have occurred several years after his discharge from active duty."  Similarly, "it would be highly unusual for a pituitary adenoma to be present for more than 35 years prior to clinical manifestations leading to a diagnosis."   

With regards to any effect of Agent Orange on the Veteran's disability, the VA examiner noted that "medical research studies published in peer-reviewed medical journals have not indicated that there is an etiological relationship between herbicide exposure and pituitary adenomas."  Accordingly, she found it "less likely than not that the pituitary adenoma is secondary to exposure to a herbicide in the military service, or is etiologically related to his military service."  

The Veteran submitted a letter from Dr. N.B. dated in October 2008 indicating that she treated the Veteran beginning in November 2006 and by that time he "presented already with an advanced stage of this rare endocrine disease."  She stated that the Veteran "already had these symptoms for over 10 years well before his diagnosis of acromegaly.  For that reason most likely he had this tumor for at least over that time."  Another letter dated in November 2008 from Dr. W.W. stated that the Veteran "certainly had acromegaly prior to 1971 as he developed prognathism to the point that he required reductive jaw surgery in 1971."  Also, Dr. W.W. noted that the Veteran had carpal tunnel surgery in 1998, "which is a common problem associated with acromegaly."  Treatment records dated in December 2006 indicate surgical procedures were significant for acromegaly including shortening of the lower jaw in 1971 and a cervical spine repair in 1977.  The Veteran also submitted literature on acromegaly indicating that the syndrome is associated with "thickened, coarse facial features" and that "patients slowly develop soft tissue swelling...[and] parts of the skull and jaw are enlarged."  

In a written statement dated in April 2011, the Veteran and his spouse asserted that the "progression of the disease is very slow, taking upwards of 10 yrs. for the 1st symptoms to become marked enough to be noticeable to a physician."  Accordingly, they argued that the onset of the acromegaly was in service although it was not diagnosed until over 30 years later. 
 
Based upon a comprehensive review of the complete record, the Board finds the April 2011 VA opinion persuasive.  The opinion is factually accurate, fully articulated, and contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Significantly, although the Veteran provided a private medical opinion that he had acromegaly prior to 1971, that opinion was without a complete rationale and did not identify how it was determined that prognathism in 1971 was a result of acromegaly.  As the April 2011 VA examiner's opinion addressed that contention and provided a clear rationale against it, including that upon discharge there were no abnormalities to the head, face, neck, or scalp and no endocrine system abnormalities, the Board finds this opinion is persuasive.  Additionally, there is no competent evidence or medical opinion relating the Veteran's current acromegaly to herbicide exposure.  

The Board has duly considered the Veteran's statements that his acromegaly is related to service, to include herbicide exposure therein and that the delay in diagnosis was due to the slow progression of the disability.  However, while the Veteran is competent to report observable symptoms, he is not competent to testify as to the etiology or onset of this endocrine disorder, as such condition is far too complex a medical question to lend itself to the opinion of a layperson.  See Jandreau, 492 F.3d 1372 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In light of the foregoing reasons and bases, the Board finds that the preponderance of evidence is against the claim of entitlement to service connection for acromegaly, and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the claim must be denied.


ORDER

Service connection for acromegaly is denied. 



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


